Citation Nr: 1202510	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1963, with subsequent service in the Reserves from September 1965 to October 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In June 2004, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss; the Board denied this claim in October 2007.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, based on a Joint Motion for Remand (Joint Motion), the Court remanded the case to the Board.  In May 2011, service connection for left ear hearing loss was granted and a noncompensable rating was assigned thereto, effective June 29, 2004.  As such, the benefit sought on appeal has been granted with respect to the Veteran's left ear hearing loss and, thus, that issue is now moot.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2010, the Board remanded the Veteran's claim of entitlement to service connection for right ear hearing loss for further development pursuant to the directives of the March 2009 Joint Motion.  The RO again denied the Veteran's claim in a January 2011 supplemental statement of the case.  In March 2011, the Board remanded the Veteran's claim because the RO had not substantially complied with the directives of the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, when re-adjudicating his claim, the Board directed the RO to consider medical articles submitted by the Veteran in support of his claim.  The January 2011 supplemental statement of the case did not list the medical articles as evidence and they were not discussed in the body of the decision.  Additionally, in the March 2011 remand, the Board found that a November 2004 VA audiological examination was inadequate for purposes of determining service connection.  As such, the Board directed the RO to afford the Veteran another examination.  The Board requested that the VA examiner provide an opinion as to whether "any degree" of the Veteran's hearing loss was incurred in or a result of his military service, to include exposure to noise.

In April 2011, the Veteran underwent a VA audiological examination.  The examiner reviewed the Veteran's enlistment audiological examination and compared those results to the results of an audiological examination conducted upon the Veteran's service discharge.  With respect to the Veteran's right ear, his puretone threshold improved or remained the same at each ratable level with the exception of 4000 Hertz.  See 38 C.F.R. § 4.85 (2011).  At the 4000 Hertz level, the Veteran's puretone threshold worsened by 5 decibels.  After administering an audiological examination, the diagnosis was right ear hearing loss.  The examiner then opined that the Veteran's current right ear hearing loss was not incurred in or due to his military service because his audiological results were normal upon service discharge.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  As discussed above, the Board directed the VA examiner to provide an opinion as to whether "any degree" of hearing loss was incurred in or due to the Veteran's military service.  As this was not accomplished, the Board found that the April 2011 VA examination did not substantially comply with the March 2011 remand directives.  See Stegall, 11 Vet. App. at 271.  As such, in August 2011, the Board remanded the Veteran's claim in order to obtain a supplemental opinion.  

Additionally, following the April 2011 VA examination, the Veteran's claim of entitlement to service connection for right ear hearing loss was denied in a May 2011 supplemental statement of the case.  Therein, the RO did not list the medical articles submitted by the Veteran as evidence to be considered, and did not discuss these articles in the body of the decision.  As such, in August 2011, the Board found that a remand was required because the RO did not substantially comply with the directives of the January 2010 and March 2011 Board remands.  Id.

In September 2011, a supplemental opinion was obtained from the April 2011 VA examiner.  Therein, the examiner opined as follows:

Given the Institute of Medicine report on noise exposure in the military which concluded that based on current knowledge [noise-included hearing loss] occurs immediately, i.e., there is no scientific support for delayed onset [noise-induced hearing loss] weeks, months, or years after the exposure event, and given the [V]eteran's hearing was within normal limits at time of separation exam[ination] the [V]eteran's current right ear hearing loss is not cause by or a result of military noise exposure.

In January 2012, the Veteran submitted an article from the Journal of Neuroscience, dated in November 2009.  Therein, the author discussed findings from a study that demonstrated that noise-induced damage to the ear "has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing."  This appears to conflict with the September 2011 supplemental opinion wherein the VA examiner found "no scientific support for delayed onset" noise-induced hearing loss.  Consequently, the Board finds that a remand is necessary in order to obtain a supplemental opinion from the April 2011 VA examiner.  The examiner must specifically address the November 2009 article and the other medical literature of record.

After the RO obtained the September 2011 supplemental opinion, the Veteran's claim was readjudicated in a November 2011 supplemental statement of the case.  Therein, the RO did not list the medical articles submitted by the Veteran as evidence to be considered, and did not discuss these articles in the body of the decision.  The Board has directed the RO to do so in remands dated in January 2010, March 2011, and August 2011, but to no avail.  The Board is frustrated with the RO's apparent inability or unwillingness to specifically address the medical articles of record when adjudicating the Veteran's claim.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  Id.  As such, the Board finds that another remand is required in order for the RO to specifically consider the medical articles of record in the body of the decision.

Accordingly, the case is remanded for the following action:

1.  The Veteran's claims file must be provided to the April 2011 VA examiner to provide a supplemental opinion.  If the April 2011 VA examiner is unable or unavailable to rendered the requested supplemental opinion, the RO must provide the claims file to an appropriate VA examiner to provide the directed opinion.  The examiner must review the evidence of record, to include the Veteran's military occupational specialty, the service treatment records and post-service medical records, the Veteran's lay statements of inservice and any post-service noise exposure, and any other pertinent clinical findings of record.  The examiner must address the question of whether any degree of the Veteran's current right ear hearing loss began as a result of his military service, to include inservice noise exposure.  In rendering this opinion, the VA examiner must specifically address the medical articles submitted by the Veteran, including, but not limited to, the November 2009 article from the Journal of Neuroscience.  The examiner must be mindful that even if a veteran's service treatment records do not contain evidence of a right ear hearing disability for VA purposes in service or at service separation, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  A complete rationale for the opinion must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated.  The examiner must explain why speculation would be required.  The report prepared must be typed.  

2.  The RO must review the resulting report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  In so doing, the RO MUST specifically consider the medical articles submitted by the Veteran throughout the pendency of this appeal, including, but not limited to the November 2009 article from the Journal of Neuroscience.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

